Citation Nr: 0505556	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability. 

(The issues of entitlement to service connection for post-
traumatic stress disorder and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a skin disorder will be addressed in a 
separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran had verified honorable military service from 
November 1990 to September 1991.   He also had a prior period 
of active service, from March 1971 to September 1972, but his 
discharge was under other than honorable conditions.  An 
administrative decision issued in August 1980 determined that 
that first period of service had been under dishonorable 
conditions and that, as such, it barred the veteran from 
receiving VA benefits other than insurance rights.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1999 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) that denied the veteran's 
claim for entitlement to service connection for a right 
shoulder disability.  In June 2003, a hearing was held before 
the Acting Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  Symptomatology or pathology involving the right shoulder 
during service is not demonstrated. 

2.  There is no competent evidence linking an alleged current 
right shoulder disorder to service. 





CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the decision by the United States Court of 
Appeals for Veterans Claims (the Court) in Pelegrini.  In 
essence, and as pertinent herein, the General Counsel 
endorsed the notice requirements quoted immediately above, 
and held that, to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2003 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In that letter, the RO informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection, notified him of 
the divisions of responsibility between him and VA to furnish 
that evidence, and asked him to submit any additional 
evidence that might help his case.  That letter also informed 
the veteran of the current status of his claim, and advised 
him that he had been scheduled for a Travel Board hearing, to 
be held at the RO the following month.  The RO invited the 
veteran to bring to that hearing any additional pertinent 
evidence that might be in his possession.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the October 1999 statement 
of the case (SOC) issued by the RO clarified what evidence 
would be required to establish service connection for a right 
shoulder disability.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  Consideration has also been given to the 
question of whether a medical examination should be sought in 
this case.  The Board is of the opinion, however, that given 
the lack of evidence of a current disability, inservice 
incurrence of the claimed disability, and at least 
indications that the claimed disability may be associated 
with service, VA's re-defined duty to assist does not require 
VA to request such an examination in this case.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The Court's decision in Pelegrini further held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VCAA notice was provided 
after the initial unfavorable AOJ decision.  Therefore, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.   
The Board concludes that the notification received by the 
veteran in this case, even though it was issued after the 
original AOJ denial, adequately complied with the VCAA and 
subsequent interpretive authority, and that the veteran has 
not been prejudiced in any way by the notice and assistance 
provided by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim for service connection 
for a right shoulder disability has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of the VCAA notice 
issued by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duties 
to notify and assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  Such remands, 
according to the Court, are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If, however, 
the probative weight of the negative evidence exceeds that of 
the positive, the claim shall be denied.  Gilbert, 1 Vet. 
App. at 49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional, 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

In connection with his claim for service connection for a 
right shoulder disability filed in June 1998, which the 
veteran attributed therein to residual calcium deposits from 
a parachute jump in service during his first period of active 
service in the early 1970's, the veteran submitted reports 
dated in June 1998 reflecting treatment at a military base 
for right shoulder pain after a wall locker fell on him.  The 
assessment was a bruised shoulder.  At his June 2003 hearing, 
the veteran also testified that he had been suffering from a 
buildup of calcium deposits in his right shoulder as a result 
of an injury sustained when he was 18 years old while 
undergoing parachute training.  

With the criteria set forth above in mind, the relevant facts 
will be summarized.  The service medical records from the 
veteran's period of honorable service reflect complaints of 
back pain, but no evidence of treatment for or symptomatology 
related to a right shoulder disability.  In particular, the 
examination conducted upon service separation is negative for 
a right shoulder disability.  After service, VA outpatient 
treatment reports dated from 1993 reflect complaints of neck, 
back and chest pain, but do not refer to any shoulder pain.  
Comprehensive VA medical examinations beginning in 1993 
showed the veteran reporting occasional back pain but he did 
not refer to shoulder pain at any of these examinations, nor 
was a shoulder disability demonstrated upon any of these 
examinations.  The record contains no competent evidence of 
the manifestation of a current disability of the right 
shoulder.

Applying the legal criteria cited above to the facts of this 
case, the Board notes initially that with respect to the 
right shoulder injury the veteran contends he sustained while 
conducting parachute training during his first period of 
service, the veteran's discharge from his first period of 
service from March 1971 to September 1972 was under 
conditions other than honorable, and the VA, by 
administrative decision dated in August 1980, determined that 
the nature of the veteran's discharge from this period of 
service was dishonorable and, as such, a bar to VA benefits 
(aside from excepted insurance rights and medical treatment 
for disabilities determined to be service-connected.)  Such 
VA benefits barred by his discharge would include 
compensation for service connected disability incurred during 
the veteran's first period of service as is requested in this 
case.  The record does not reveal that the veteran filed an 
application for an upgrade or a correction of this discharge 
with the Service Department Discharge Review Board or the 
Service Department Board of Correction of Military Records.  

The above facts notwithstanding, review of the service 
medical records from the veteran's first period of service 
does not reflect an injury to the right shoulder, and the 
July 1972 separation examination reports and medical history 
completed at that time do not refer to a right shoulder 
injury.  None of the records from the veteran's period of 
honorable service, including the separation examination, that 
ended in September 1991, reflect treatment for a right 
shoulder disability.  In addition, there is no competent 
evidence of record linking the shoulder pain demonstrated in 
June 1998 to an injury sustained during a period of active 
duty, active duty for training or inactive duty for training, 
and there is otherwise no competent medical evidence linking 
a current right shoulder disability to service.  Thus, while 
the Board has considered the contentions and testimony of the 
veteran asserting that he currently has calcium deposits as a 
result of an in-service parachute injury, the contentions of 
the veteran, who is a layperson and not a medical 
professional, asserting such a link between a current right 
shoulder disability and service do not represent competent 
evidence.  See Routen, Espiritu, supra.  Therefore, upon 
carefully evaluating the evidence of record, the Board finds 
the probative weight of the negative evidence to exceed that 
of the positive.  As such, the claim for service connection 
for a right shoulder disability must be denied.  Gilbert, 1 
Vet. App. at 49.

 
ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  




___________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


